Case: 5:11-cr-00328-JG Doc #: 152 Filed: 07/20/20 1 of 4. PageID #: 898


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                            :
UNITED STATES OF AMERICA,                   :       CASE NO. 5:11-cr-00328
                                            :
                Plaintiff,                  :       OPINION & ORDER
                                            :       [Resolving Doc. 149]
vs.                                         :
                                            :
DAZZLE JOE YOUNG,                           :
                                            :
                Defendant.                  :
                                            :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Defendant Dazzle Joe Young requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposed Young’s petition. 2 Young

replied. 3

            For the reasons stated below, the Court GRANTS Young’s motion for compassionate

release.

      I.          Background
            On February 9, 2012, a jury found Defendant Young guilty of one count of felon in

possession of a firearm. 4 On May 3, 2012, this Court sentenced Young to 188-months

imprisonment, with credit for time served since his arrest on August 1, 2011. 5

            On May 18, 2020, Young filed the instant motion for compassionate release. 6

      II.         Discussion


            1
              Doc. 149.
            2
              Doc. 150.
            3
              Doc. 151.
            4
              Doc. 69.
            5
              Doc. 84.
            6
              Doc. 149.
Case: 5:11-cr-00328-JG Doc #: 152 Filed: 07/20/20 2 of 4. PageID #: 899

Case No. 5:11-cr-00328
Gwin, J.

       A. Exhaustion
       The Court may modify a defendant’s term of imprisonment upon a motion from a

defendant once 30 days have expired since the warden of the defendant’s facility received

such a motion from the defendant. 7 Young petitioned his warden for compassionate

release on January 22, 2020. 8 On March 5, 2020, Bureau of Prison staff indicated that

their review of the petition was ongoing. 9 Because more than 30 days have expired since

Young’s initial request, he has satisfied the exhaustion requirement.

       B. Eligibility
       To grant compassionate release, the Court must find that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.”10 The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553. 11 Under the compassionate

release statute, the Court may “reduce the term of imprisonment and impose a term of

probation or supervised release with or without conditions that does not exceed the

unserved portion of the original term of imprisonment.” 12

       Young argues that his age, 76 years, and medical conditions put him at higher risk

of serious medical consequences, including death, if he contracts COVID-19. 13 At

sentencing, Young suffered from asthma, bacterial pneumonia, chest pain, congestive heart




       7
         18 U.S.C. § 3582(c)(1)(A)(i).
       8
         Doc. 149-4.
       9
         Doc. 149-1.
       10
          18 U.S.C. § 3582(a)(1)(A).
       11
            Id.
       12
            Id.
       13
            Doc. 149.
                                             -2-
Case: 5:11-cr-00328-JG Doc #: 152 Filed: 07/20/20 3 of 4. PageID #: 900

Case No. 5:11-cr-00328
Gwin, J.

failure, coronary artery disease, depression, essential hypertension, gout, and ataxia. 14 He

continues to suffer from these ailments and now requires portable oxygen, a wheelchair, a

pacemaker, and cardiac defibrillator. 15

           Young’s conditions, in conjunction with the Federal Medical Center Lexington

COVID-19 conditions, are extraordinary and compelling reasons that justify the grant of

compassionate release. 16 Because Young is at a greater risk for medical complications if he

contracts the virus, and Lexington has had a high infection rate among staff and inmates,

Young’s health and life are in danger if he continues to serve his sentence at Lexington.

Moreover, granting compassionate release here accords with 18 U.S.C. § 3553(a) and the

Sentencing Commission’s policy statements.

    III.        Conclusion
           For the foregoing reasons, the Court GRANTS Young’s request for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court orders that Young shall serve

his remaining months of imprisonment on supervised release, with credit given for time

served. The conditions of that supervised release include those originally imposed at

Young’s sentencing, with the additional requirement of home incarceration with electronic

monitoring. Young shall serve home confinement with release only as authorized by his

probation officer, but Young is authorized to leave his residence for medical treatment.

After Young’s period of supervised release with home confinement expires, it is to be

followed by the three years of supervised release imposed at Young’s sentencing, under the




           14
              Presentence Report ¶ 76.
           15
              Doc. 149-3.
           16
              Commentary to FSG § 1B1.13.
                                               -3-
Case: 5:11-cr-00328-JG Doc #: 152 Filed: 07/20/20 4 of 4. PageID #: 901

Case No. 5:11-cr-00328
Gwin, J.

supervised release terms of his original sentence. 17

       Furthermore, the Court orders the Bureau of Prisons to take measures, including a

14-day pre-transfer quarantine, to ensure that Young is free of COVID-19 prior to his

release.



IT IS SO ORDERED.


Dated: July 20, 2020                                s/     James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




       17
            Doc. 452.
                                              -4-
